Citation Nr: 1816283	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  13-34 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C. § 1151 for an additional genitourinary disability of urinary frequency and urgency as a result of an August 2000 transurethral resection of the prostate (TURP) procedure.

2.  Entitlement to compensation under 38 U.S.C. § 1151 for additional genitourinary disabilities of benign prostatic hypertrophy, kidney stones, and testicular atrophy as a result of an August 2000 TURP procedure.

3.  Entitlement to service connection for kidney stones.


REPRESENTATION

Veteran represented by:	James McElfresh, Agent




ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to October 1964 and from May 1968 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2013 and September 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

This issue was previously before the Board in August 2015 and August 2017; both times it was remanded for additional development.  A review of the record reflects that there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The RO issued a decision in December 2017 that granted service connection for sleep apnea, service connection for insomnia, and compensation benefits under 38 U.S.C. § 1151 for an abdominal scar related to TURP surgery.  This action constitutes a full grant of the benefits sought, and these issues are no longer on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran's urinary frequency and urgency were caused by the TURP procedure.  He was not advised of the risk of urinary frequency or urgency.

2.  The Veteran's benign prostatic hypertrophy was not caused or aggravated by the TURP procedure.

3.  The Veteran's kidney stones were not caused or aggravated by the TURP procedure.

4.  The Veteran's testicular atrophy was not caused by the TURP procedure.

5.  The Veteran's kidney stones manifested many years after his separation from service and are not causally or etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for compensation under 38 U.S.C. § 1151 for urinary frequency and urgency have been met.  38 U.S.C. § 1151 (2012); 38 C.F.R. § 3.102, 3.361 (2017).

2.  The criteria for compensation under 38 U.S.C.A. § 1151 for benign prostatic hypertrophy, kidney stones, and testicular atrophy have not been met.  38 U.S.C. § 1151 (2012); 38 C.F.R. § 3.102, 3.361 (2017).

3.  The criteria for service connection for kidney stones have not been met.  38 U.S.C. §§ 1110, 1112, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify has been met.  The Veteran has not alleged prejudice with regard to notice.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "absent extraordinary circumstances . . . it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also met its duty assist the Veteran.  VA obtained the Veteran's service treatment records (STRs) along with all other relevant medical treatment records identified by the Veteran.  The Veteran has been provided with VA examinations and opinions have been obtained.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate his claim; the Board is also unaware of any such evidence.

II.  Entitlement to Compensation under 38 U.S.C. § 1151

The Veteran is seeking compensation under 38 U.S.C. § 1151 for additional genitourinary disabilities of benign prostatic hypertrophy, kidney stones, urinary frequency and testicular atrophy as a result of an August 2000 TURP procedure.

Under 38 U.S.C. § 1151, compensation is awarded for a qualifying additional disability or death in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability if (1) the disability or death was not the result of the veteran's willful misconduct, (2) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under the law administered by the Secretary, and (3) the proximate cause of the disability or death was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination, or (B) an event not reasonably foreseeable.  38 U.S.C. § 1151; 38 C.F.R. § 3.361.

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability or death.  Merely showing that a veteran received care and has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death and that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider or that (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.

The record shows that the Veteran underwent a TURP procedure to treat benign prostatic hypertrophy (BPH) on August 9, 2000.  The Veteran's treatment records do not contain the signed informed consent.  However, a pre-procedure progress note completed by his doctor on the day of the surgery specifically notes that the risks of bleeding, infection, impotence, stroke, myocardial infarction, death and retrograde ejaculation were discussed with the Veteran.  The operative report, completed and signed on the day of the surgery, indicated that the Veteran had been advised of the risk of perforation.

The operative report indicated that during the surgery, the bladder neck was thinned and that the catheter had penetrated the posterior bladder neck.  Subsequent to surgery, VA treatment records show that Veteran experienced incontinence and leakage almost immediately.

The August 2017 Board decision resolved reasonable doubt in favor of the Veteran and granted compensation under 38 U.S.C.A. § 1151 for urinary incontinence and leakage, and painful ejaculation.  The Board found that although the VA examiner opined that the Veteran was informed of the risk of incontinence, none of the records contemporaneous to the surgery note that this complication was disclosed.  The Board determined that the VA examiner provided conflicting and incomplete information as to whether the complications of incontinence and leakage were reasonably foreseeable.  The Board concluded that these symptoms were reasonably foreseeable, given that the procedure is performed via the urethra.  Despite this conclusion, the Board resolved reasonable doubt in the Veteran's favor, finding that these symptoms were not properly disclosed to the Veteran prior to surgery, and therefore determined that these symptoms were compensable under Section 1151.  The Board determined that there was no negligence or fault on the part of VA that resulted in the bladder neck perforation, as the Veteran was advised of this potential known complication prior to the procedure.

However, the Board remanded the claim for an addendum opinion as to whether or not the Veteran's BPH and kidney stones were caused or aggravated by the TURP procedure, as these disabilities were not addressed in the March 2016 VA examination.  The Board noted that the March 2016 VA examination noted that the Veteran complained of urinary frequency and urgency, and exhibited a painful, unstable large scar and atrophied testicles; yet the examiner did not furnish additional details as to the etiology of these findings.  Thus, the Board directed that these findings be addressed on remand.

In December 2017, an addendum opinion was provided that addressed each of these claimed residuals.  As noted above, the RO granted compensation for the Veteran's abdominal scar under Section 1151 as a result of the August 2000 TURP procedure.

A.  Urinary Frequency and Urgency

After careful consideration of the evidence of record, the Board resolves reasonable doubt in favor of the Veteran and awards compensation under 38 U.S.C. § 1151 for the additional genitourinary disability of urinary frequency and urgency as a result of an August 2000 TURP procedure.

In the December 2017 VA opinion, the examiner stated that the Veteran's urinary frequency and urgency are due to the August 2000 TURP procedure.  The examiner noted that urinary frequency and urgency are known complications of a TURP procedure and found no fault on the part of VA treatment providers that led to urinary frequency and urgency.  The examiner noted the Veteran's signed consent for the TURP procedure which also noted incontinence after a TURP and the need to use pads.

In its August 2017 decision outlined above, the Board found that the reasonably foreseeable complications of leakage and incontinence had not been properly disclosed to the Veteran prior to surgery.  The Board resolved reasonable doubt in the Veteran's favor and granted § 1151 benefits to the Veteran for urinary incontinence and leakage.

Therefore, based on its August 2017 decision and resolving all reasonable doubt in favor of the Veteran, the Board finds that the symptoms of urinary frequency and urgency are likewise compensable under § 1151.

B.  Additional Genitourinary Disabilities of Benign Prostatic Hypertrophy, Kidney Stones, and Testicular Atrophy

After careful consideration of the evidence of record, the Board finds that the preponderance of the evidence is against the claim for compensation under 38 U.S.C. § 1151 for additional genitourinary disabilities of benign prostatic hypertrophy, kidney stones, and testicular atrophy as a result of the August 2000 TURP procedure.  These genitourinary disabilities are not proximately due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by the VA medical facility or staff providing care to the Veteran.

Benign Prostatic Hypertrophy

The December 2017 examiner opined that it is less likely than not that the Veteran's TURP procedure caused an increase in the severity of his BPH which is not attributable to the normal progression of the disease.  The examiner also stated that the prostate can regrow, and that it is not unexpected.  The examiner stated that "cutting out prostate cannot physiologically make it regrow beyond normal progression over time with age."  The examiner stated that recurrent BPH is not caused by the TURP, and that it is less likely than not that the TURP caused an increase in the severity of the Veteran's BPH which is not attributable to the normal progression of the disease.

Kidney Stones

The examiner was also asked to furnish an opinion as to whether the TURP procedure and/or BPH has caused or aggravated kidney stones or kidney disease.  After reviewing the evidence of record, including the articles submitted by the Veteran, the examiner determined that it is less likely than not that the BPH caused or aggravated kidney stones or kidney disease.  The examiner noted that the Veteran's post TURP urology notes show post void residuals that were not indicative of significant retained urine or overflow.  The examiner stated that the Veteran's May 2017 CT scan did not show hydronephrosis and that the Veteran did not have renal failure.  The examiner stated that the Veteran's records did not show bladder obstruction after the TURP procedure and that the records did not show recurrent BPH was at the level which would cause bladder outlet obstruction resulting in hydronephrosis and renal failure.  The examiner noted that the Veteran had a prior parathyroid surgery and that parathyroid disease is a known cause of hypercalcemia which causes kidney stones.  The examiner stated that the Veteran's treatment records document the stones were from hypercalcemia from parathyroid disorder.  Moreover, the examiner stated that TURP does not cause kidney stones.

Testicular Atrophy

Finally, regarding the Board's directive regarding an opinion as to whether or not testicular atrophy was related to the TURP procedure, the examiner stated that testicles atrophy with age over time and have no relation to the Veteran's TURP procedure.

The Board finds the opinions of the December 2017 examiner outlined above to be highly probative, as they are well explained and based on a thorough review of the medical evidence.  No contrary medical opinions are of record.  As such, a preponderance of the evidence is against the claim of entitlement to compensation under 38 U.S.C. § 1151 for the Veteran's additional genitourinary disabilities of benign prostatic hypertrophy, kidney stones, and testicular atrophy.  Consequently, the benefit of the doubt doctrine does not apply.  Gilbert, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C. § 5107 (West 2012); 38 C.F.R. § 3.102 (2017).

III.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases, including calculi of the kidneys, bladder or gallbladder, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations. 38 U.S.C. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Where a chronic disease under section 3.309(a) is shown as such in service or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  In cases where a chronic disease is "shown as such in service", the Veteran is "relieved of the requirement to show a causal relationship between the condition in service and the condition for which service connected disability compensation is sought."  Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013).  Instead, service connection may be granted for subsequent manifestations of the same chronic disease without any evidence of a link or connection between the chronic disease shown in service and manifestations of the same disease at a later time.  In other words, "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease." Id.

If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease [and service] and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Id.

The Veteran's service treatment records are negative for treatment of genitourinary symptoms, including kidney stones.

The Veteran asserts that he developed kidney stones after his discharge from service.  He stated that the kidney stones started in 1979.

The Veteran's post service medical records show that in June 2001 the Veteran reported a medical history that was negative for kidney disease.  A treatment record dated in August 2006 reflected that the Veteran reported a long history of kidney stones.

In March 2016, the Veteran underwent a VA kidney conditions examination.  The examiner noted that the Veteran was diagnosed with nephrolithiasis in 2000.  The examiner opined that the Veteran's nephrolithiasis predated his TURP procedure.  The examiner also noted that the Veteran had a pre-existing parathyroid condition that may have been related to his renal stones.

After a review of the evidence, the Board finds that the kidney stones did not have their onset during service or within one year of service.  The Veteran reported a history of kidney stones beginning in 1979, which is ten years following his separation from service.  Notes included in VA treatment records indicate the Veteran was first diagnosed with nephrolithiasis in 2000.  Thus, as the kidney stones did not manifest within one year of the Veteran's separation from service, service connection for kidney stones is not available under the "chronic disease" provisions.  See 38 C.F.R. §§ 3.303(b), 3.309(a).

Nevertheless, even if a regulatory presumption of service connection is unavailable, the claim must still be reviewed to determine if service connection can be established on a direct basis.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In this regard, the Veteran has not identified any other event, injury or disease of service to which kidney stones can be associated.  The Veteran's service treatment records do not reflect treatment for any genitourinary symptoms, including kidney stones, and his medical records do not reflect a diagnosis of kidney stones until 2000.  The records indicate that this condition manifested approximately 30 years after the Veteran's separation from service in 1969.  As such, service connection for kidney stones is not warranted on a direct basis.  See 38 C.F.R. §§ 3.303(d).

As the preponderance of the evidence is against the claim for service connection for kidney stones, the Board finds that service connection for kidney stones is not warranted.  Consequently, the benefit of the doubt doctrine does not apply.  Gilbert, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Compensation under 38 U.S.C. § 1151 is granted for urinary frequency and urgency.

Entitlement to compensation under 38 U.S.C. § 1151 for additional genitourinary disabilities of benign prostatic hypertrophy, kidney stones, and testicular atrophy is denied.

Service connection for kidney stones is denied.




____________________________________________
DONNIE R. HACHEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


